DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 18: the claim recites unclear term “the insertion loss” rendering the claim indefinite. More specifically, there is no antecedent basis for “the insertion loss” previously in the claim and it is not understood how “a pitch” could 
Regarding claims 15, 20: the claim recites unclear term “the return loss” rendering the claim indefinite. More specifically, there is no antecedent basis for “the return loss” previously in the claim and it is not understood how “a pitch” could create/have a return loss since it is not part of any transmission capable material. For the above reasons, one of ordinary skill in the art would not be able to determine the scope of the claimed invention and thus the claim is deemed indefinite. For examination purposes, any pitch in the claimed distance range from feeding element to shielding element meets the structure of the claim.   
Dependent claims 12-14, 16-17, 19, 26-29 depend on indefinite base claims 11, 15, 18 and 20 thus are rejected under the same grounds. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-10, 18-21, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elsherbini et al. US Patent Publication No. 20200091128.
Regarding claim 1: Elsherbini discloses a semiconductor package (Fig. 1a-1b, also see method Figs: 4a-4d), comprising: a substrate (102); a preformed feeding element (interconnect 152) disposed on the substrate; a preformed shielding element (shield structure 154) disposed on the substrate and adjacent to the preformed feeding element; and an encapsulant encapsulating the preformed feeding element and the preformed shielding element (Fig. 1a, insulating layer (not labeled) formed between the shielding structure 154 and interconnect 152, see label 430 for the insulating layer in the method Fig. 4c, insulating layer 430 is made of molding material (encapsulant) deposited on the shield structure and interconnect).
Regarding claim 2: Elsherbini discloses the semiconductor package of claim 1, wherein the encapsulant includes a first space accommodating the preformed feeding element and a second space accommodating the preformed shielding element, the first space is defined by the preformed feeding element, and the second space is defined by the preformed shielding element (method 4c discloses layer 430 (encapsulant) is formed over the shields 454 and the interconnects 434 thus is deemed to form spaces where the layer covers the surface areas defined by the shield and interconnect).
Regarding claim 3.  Elsherbini discloses the semiconductor package of claim 1, wherein the encapsulant includes fillers and the fillers adjacent to the preformed feeding element and the preformed shielding element are intact (Fig. 4c, insulating material 430 comprising mold material such as organic polymer (¶55) disposed between the feeding element and the shielding element, wherein the encapsulant includes fillers and the 
Regarding claim 4.  Elsherbini discloses the semiconductor package of claim 1, wherein the preformed shielding element surrounds the preformed feeding element (see Fig. 1b, shield 154 surrounds interconnect 152, ¶26).
Regarding claim 5.  Elsherbini discloses the semiconductor package of claim 4, wherein the preformed shielding element includes at least one opening (Fig. 1b, there is at least one opening in shield 154).
Regarding claim 6. Elsherbini discloses the semiconductor package of claim 4, wherein the preformed shielding element includes a plurality of pieces spacing apart from each other (Fig. 1a, 4a, shields 154, 454 comprises plurality of pieces spaced apart).
Regarding claim 7. Elsherbini discloses the semiconductor package of claim 1, further comprising an antenna layer disposed adjacent to the preformed feeding element and the preformed shielding element and electrically connected to the preformed feeding element and the preformed shielding element (Fig. 10 or Fig. 11 discloses an assembly of the microelectronic assemblies (embodiments of Fig. 1-4 comprising the shield structures and interconnect structures) which comprises an antenna (1822 in Fig. 11) may be formed on or in interposer 1704, ¶93, ¶100).

Regarding claim 9. Elsherbini discloses the semiconductor package of claim 1, further comprising a semiconductor component and a compartment disposed on the substrate, the semiconductor component and the preformed feeding element are separated by the compartment (Fig. 1a, 4a, semiconductor die 114 is disposed in a space (see region 455 in Fig. 4a) which is deemed to form a compartment where the shield structure 454 defines a boundary of a compartment that separates the feeding elements 152/434 from the compartment and semiconductor die 114)).
Regarding claim 10. Elsherbini discloses the semiconductor package of claim 9, further comprising a shielding layer disposed on the encapsulant to connect electrically to the compartment (ground connections 458 are disposed on the layer 430 (encapsulant) that connect to the shield structure 454 (that forms the boundary of the compartment) thus is deemed connected to the compartment).
Regarding claim 18: As best understood in view of the 112 rejection above, Elsherbini discloses a semiconductor package (Fig. 1a-1b, also see method Figs. 4a-4d), comprising: a substrate (102); and a RF structure disposed on the substrate, the RF structure including a feeding element (interconnect 152) and a shielding element (shield structure 154) adjacent to the feeding element; wherein a pitch 
Regarding claim 19.  Elsherbini discloses the semiconductor package of claim 18, wherein the shielding element surrounds the feeding element (see Fig. 1b, shield 154 surrounds interconnect 152, ¶26).
Regarding claim 20. As best understood in view of the 112 rejection above, Elsherbini discloses a semiconductor package (Fig. 1a-1b, also see method Figs. 4a-4d), comprising: a substrate (102); and a RF structure disposed on the substrate, the RF structure including a feeding element (interconnect 152) and a shielding element (shield structure 154) adjacent to the feeding element; wherein a pitch from the feeding element to the shielding element is about 0 µm <Pitch ≤ 800µm (¶29 discloses a pitch of 800µm) with the return loss ≤ -10db under about 0.5MHz to about 80MHz (Elsherbini teaches the claimed pitch thus the structure is deemed to have the claimed property of return loss).
Regarding claim 21: Elsherbini teaches the semiconductor package of claim 20, wherein the shielding element surrounds the feeding element (see Fig. 1b, shield 154 surrounds interconnect 152, ¶26).
Regarding claim 28. Elsherbini discloses the semiconductor package of claim 18, further comprising an encapsulant (Fig. 4c, insulating material 430 comprising mold material such as organic polymer (¶55) disposed between the feeding element and the shielding element, wherein the encapsulant includes fillers and the fillers adjacent to the 
Regarding claim 29.  Elsherbini discloses the semiconductor package of claim 20, further comprising an encapsulant (Fig. 4c, insulating material 430 comprising mold material such as organic polymer (¶55) disposed between the feeding element and the shielding element, wherein the encapsulant includes fillers and the fillers adjacent to the feeding element and the shielding element are intact (insulating mold material comprises silica particles (fillers) (¶55), as understood in light of the specification, the insulating layer 430 is formed after the shield structure and interconnect are formed thus the silica particles are deemed intact as they were deposited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini.
Regarding claim 11.  As best understood in view of the 112 rejection above Elsherbini discloses a semiconductor package, comprising: a substrate; and a 
However, Elsherbini teaches in ¶26 that the shield structure may be any suitable dimensions and shape to shield the interconnect (feeding element) to reduce insertion loss or cross talk between signals of the interconnects and reduce degradation of signal performance. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the pitch of the shield structure and feeding element into the claimed range in order to reduce degradation of signal performance of the device and reduce insertion loss and cross talk of signals transmitted as taught by Elsherbini above. Further note absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990). 

Regarding claim 13.  Elsherbini teaches the semiconductor package of claim 11, wherein the pitch is about 1300 µm to about 1500 µm with the insertion loss >-0.5dB under about 0.5 GHz to about 60 GHz (see rejection of base claim 11 above, where the claimed range overlapping the present claim is taught).
Regarding claim 14. Elsherbini teaches the semiconductor package of claim 11, wherein the shielding element surrounds the feeding element (see Fig. 4, shield 154 surrounds interconnect 152, ¶26).
Regarding claim 15. As best understood in view of the 112 rejection above, Elsherbini teaches a semiconductor package (Fig. 1a-1b, also see method Figs 4a-4d), comprising: a substrate (102); and a RF structure disposed on the substrate, the RF structure including a feeding element (interconnect 152) and a shielding element (shield structure 154) adjacent to the feeding element; wherein a pitch from the feeding element to the shielding element is about 800µm (¶29), but is silent with respect to specifying a pitch of about 1000 µm to about 1500 µm with the return loss<-10 dB under about 0.5 MHz to about 80 MHz.
However, Elsherbini teaches in ¶26 that the shield structure may be any suitable dimensions and shape to shield the interconnect (feeding element) to reduce insertion loss or cross talk between signals of the interconnects and reduce degradation of signal performance. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the pitch of the shield 
Regarding claim 16.  Elsherbini teaches the semiconductor package of claim 15, wherein the pitch from the feeding element to the shielding element is about 1300 µm to 1500 µm with the return loss<-10 dB under about 0.5 MHz to about 60 MHz ((see rejection of base claim 15 above, where the claimed range overlapping the present claim is taught).
Regarding claim 17.   Elsherbini teaches the semiconductor package of claim 15, wherein the shielding element surrounds the feeding element (see Fig. 1a-1b, shield 154 surrounds interconnect 152, ¶26).
Regarding claim 26.  Elsherbini teaches the semiconductor package of claim 11, further comprising an encapsulant (Fig. 4c, insulating material 430 comprising mold material such as organic polymer (¶55) disposed between the feeding element and the shielding element, wherein the encapsulant includes fillers and the fillers adjacent to the 
Regarding claim 27.  Elsherbini teaches the semiconductor package of claim 15, further comprising an encapsulant (insulating material 130/430 comprising mold material such as organic polymer (¶55) disposed between the feeding element and the shielding element, wherein the encapsulant includes fillers and the fillers adjacent to the feeding element and the shielding element are intact (insulating mold material comprises silica particles (fillers) (¶55), as understood in light of the specification, the insulating layer 430 is formed after the shield structure and interconnect are formed thus the silica particles are deemed intact as they were deposited).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829